Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 31, 2014

                                    No. 04-13-00452-CV

            IN RE WILLA PETERS HUBBERD TESTAMENTARY TRUST,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 1986-PC-1440
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       The panel has considered the appellee Falcon International Bank's motion for rehearing,
and the motion is DENIED.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court